          Case 3:18-cr-00535-VC Document 32 Filed 07/01/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                         Case No. 18-cr-00535-VC-1
               Plaintiff,
                                                   ORDER GRANTING MOTION FOR
         v.                                        COMPASSIONATE RELEASE
 BROWN,                                            Re: Dkt. No. 25
               Defendant.



       The motion for compassionate release is granted. The government agrees that

extraordinary circumstances are present and that Brown is not a danger to the community.

Considering all the Section 3553(a) factors, release is warranted. Thus, Brown’s motion for

compassionate release is granted on the condition that he spend the unserved portion of his

sentence in home confinement. The conditions and term of supervised release following the

completion of this sentence remain the same.

       IT IS SO ORDERED.


Dated: July 1, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
